 

Exhibit 10.13

 

[tv507532_ex10-12img1.jpg]

 

CONFIDENTIAL

 

November 15, 2018

 

Mr. David Pringle

2181 Arnold Drive

Rocklin, CA 95765

 

Dear Dave:

 

On behalf of Waitr Holdings Inc. (the “Company”), I am pleased to offer you
(“you” or “Employee”) a position with the Company on the terms and conditions
set forth below. This letter confirms to you the Company’s offer of employment
pursuant to previous discussions with you.

 

The principal terms of our offer are as follows:

 

1.Start Date and Responsibility.  You will start working for the Company on a
full-time basis, effective as of November 15, 2018. The Company is offering you
the position of Chief Financial Officer of the Company. You will report directly
to the Chief Executive Officer of the Company. In your position, you shall have
such duties and responsibilities as are commensurate with such position at
similarly-situated companies and such additional duties as may be assigned by
the Chief Executive Officer of the Company from time to time.

 

2.Principal Place of Employment.  Subject to reasonable travel, you will perform
your duties on behalf of the Company at the Company’s offices in Lafayette,
Louisiana.

 

3.Compensation.

 

a.Base Salary.  The Company will pay you a base salary of $310,000 per year
(“Base Salary”) in accordance with the Company’s standard payroll practices as
in effect from time to time, subject to applicable withholding taxes and
deductions.

 

b.Discretionary Annual Bonus.  For each completed fiscal year of the Company
during the term of your employment, you will be eligible to earn a discretionary
annual cash bonus with a target bonus opportunity equal to 50% of your Base
Salary, based upon the attainment of performance metrics to be established, and
as determined, by the Board of Directors of the Company in its sole discretion.

 

 1 

 

 

c.Equity Award.  You will be entitled to receive an equity award under the Waitr
Holdings Inc. 2018 Omnibus Incentive Plan (the “Plan”) with a grant date value
equal to approximately $840,400, based on the closing price per share of common
stock of the Company (“Common Stock”) on the grant date (the “Award”). Fifty
percent (50%) of the Award will be in the form of a stock option to purchase
shares of Common Stock and fifty percent (50%) of the Award will be in the form
of restricted shares of Common Stock. The Award will be subject to the terms and
conditions set forth in the Plan and the applicable award agreements to be
entered into between the Company and you.

 

d.Car Allowance.  You will be entitled to receive a car allowance of $1,000 per
month.

 

4.Employee Benefits.  You will be entitled to paid time off on an annual basis
in accordance with the Company’s policies. Holidays will be observed and paid in
accordance with Company policy. You will have the opportunity to participate in
any retirement, health, welfare and fringe benefit plans maintained by the
Company from time to time on terms generally applicable to senior executives of
the Company, subject to eligibility pursuant to the terms of such programs. The
Company will reimburse you in an amount equal to $800 per month for the monthly
premiums due under the Company benefit plans for yourself and your dependents.

 

5.Employment at Will.  Notwithstanding anything in this letter to the contrary,
you will be considered an “employee-at-will,” and both you and the Company have
the right to terminate the employment relationship at any time and for any
reason.

 

6.Withholding.  All payments made to you pursuant to this letter will be subject
to applicable withholding taxes, if any, and any amount so withheld shall be
deemed to have been paid to you for purposes of amounts due to you under this
letter.

 

7.Section 409A of the Code.  This letter is intended to either comply with, or
be exempt from, the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. This letter shall be construed and
interpreted in accordance with such intent.

 

8.Governing Law.  This letter shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this letter shall be governed by, the laws of the State of
Louisiana, without giving effect to provisions thereof regarding conflict of
laws.

 

9.Complete Agreement.  This letter embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements, or representations by or among the parties, written
or oral, which deal with the matters set forth herein.

 

[Signature page follows.]

 

 2 

 

 

Should you have any questions regarding this offer, please contact me.

 

Sincerely,

 

WAITR HOLDINGS INC.       /s/ Chris Meaux   Name: Chris Meaux   Title:   Chief
Executive Officer  

 

[Signature Page to Offer Letter]

 

 

 

 

The undersigned accepts the above employment offer and agrees that this letter
supersedes all prior written or verbal understandings or agreements between the
parties regarding the matters described in this letter. By accepting this offer,
the undersigned acknowledges that no prior employment obligations or other
contractual restrictions or conditions of any nature whatsoever exist which
preclude or relate to the undersigned’s employment with the Company. It is
further understood that this offer and the terms included are confidential and
disclosure by you may cause the Company to withdraw this offer.

 

Accepted by:               /s/ David Pringle   11/14/18   David Pringle   Date  

 

[Signature Page to Offer Letter]

 

 

 